Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019, 03/06/2020, and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 09/23/2019 claims foreign priority to JP 2018-204893, filed 10/31/2018.
Drawings
The drawings are objected to under 37 CFR 1.84(a)(1) which requires the drawings to use secured solid black lines. The solid lines in Figures 6-13 are not secured which causes most of the letterings not easily readable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
A. a selection circuit that outputs a specific bit of a fixed-point number when an instruction signal for converting a floating-point number to a fixed-point number is input, and outputs an exponent of the floating-point number when the instruction signal is not input in claim 1.
B. a first arithmetic circuit that performs a predetermined arithmetic operation on the specific bit or the exponent output from the selection circuit in claim 1.
C. a second arithmetic circuit that performs a predetermined arithmetic operation on a bit other than the specific bit of the fixed-point number or a significand of the floating-point number and, based on rounding information included in the bit other than the specific bit or the significand, performs rounding on the bit other than the specific bit or the significand in claim 2.
Fig. 11 shows a selection circuit that receives a specific range of bits of a fixed-point number and outputs the specific range of bits of the fixed-point number to the first arithmetic circuit, and the first arithmetic circuit performs a predetermined arithmetic operation on the a range of bits of a fixed-point number. However, Fig. 11 does not show receiving, outputting and performing a predetermined arithmetic operation on a specific bit, i.e. a single bit. Further, none of the other figures show this feature.
Fig. 11 shows a second arithmetic circuit performing a predetermined arithmetic operation on a range of bits other than the specific range of bits of the fixed-point number. However, Fig. 11 does not show a second arithmetic circuit performing a predetermined arithmetic operation on a bit (single bit) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent because: 
a. In paragraph [0052], the specification refers to reference 63 as OR operation circuit. However, examiner believes reference 63 shows an AND circuit consistent with the circuit representation with respect to reference 1123 in Fig. 11 which is referred to as an AND operation circuit in paragraph [0089]. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A. a specific bit in claims 1-6.
B. a bit other than the specific bit in claims 2-3 and 5-6.
C. an operation instruction control circuit in claim 7.
D. an exponent processing circuit in claim 7.
E. a floating-point exponent calculation circuit in claim 7.
It is unclear whether a range of bits, for example, bits [30:23] as shown in Fig. 11 provides clear and proper antecedent basis for a specific bit, and whether a different range of bits, for example bits [23:0] as shown in Fig. 11 provides clear and proper antecedent basis for a bit other than the specific bit. Further, it is unclear whether the operation instruction control unit, the exponent processing unit, and the floating-point exponent calculation unit disclosed in the specification provides clear and proper antecedent basis for the claimed terminologies.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7 line 14, there is an extra space between the words “and” and “outputting”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “performs a predetermined arithmetic operation on a bit other than the specific bit of the fixed-point number or a significand of the floating-point number” in lines 2-4. It is unclear whether this is the same or a different predetermined arithmetic operation with respect to the predetermined arithmetic operation recited in the parent claim 1. If they are different, perhaps applicant may want to recite a first predetermined arithmetic operation in claim 1 and a second predetermined arithmetic operation in claim 2. Claim 3 inherit the same deficiency as claim 2 by reason of dependence. 
Further, it is unclear whether the predetermined arithmetic operation is performed on a bit other than the significand of the floating-point number. Perhaps applicant may want to recite “performs a second predetermined arithmetic operation on a bit other than the specific bit of the fixed-point number or performs the second predetermined arithmetic operation a significand of the floating-point number” or equivalent phrasing to clarify that the second predetermined arithmetic operation is performed on either the other bits of the fixed-point number or the significand of the floating-point number. Claim 5 recites a similar limitation and is rejected for the same reason. Claim 3 inherit the same deficiency as claim 2 by reason of dependence. Claim 6 inherit the same deficiency as claim 5 by reason of dependence.
Claim 7 recites the limitations “an addition process” in lines 13 and 20, and “an operation result” in lines 15 and 22. It is unclear whether these are the same or are different addition process and operation result. Perhaps applicant may want to recite “a first addition process” in line 13 and “a second addition process” in line 20, and “a first operation result” in line 15 and “a second an operation result” in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul et al. (US-PGPUB 20180315398 A1) hereinafter Kaul, in view of Oberman et al. (EP 1061436 B1) hereinafter Oberman.
Regarding claim 1, Kaul teaches an apparatus comprising:
a selection circuit that outputs a specific bit of a fixed-point number when an instruction signal […] is input, and outputs an exponent of the floating-point number when the instruction signal is not input (Kaul Fig. 16 and paragraph [0203] selection circuit – 1610A; specific bit of a fixed-point ; and
a first arithmetic circuit that performs a predetermined arithmetic operation on the specific bit or the exponent output from the selection circuit (Kaul Fig. 16 and paragraph [0203] first arithmetic circuit – 1611; predetermined arithmetic operation – increment or add operation with +1).
Kaul does not teach the instruction signal is for converting a floating-point number to a fixed-point number.
However, on the same field of endeavor, Oberman teaches an instruction signal for converting a floating-point number to a fixed-point number/integer. Further, Oberman teaches the instruction signal is used as a selection signal for a selection circuit (Oberman Fig 28 and paragraphs [0171-0178] where instruction signal f2i 2304 functions as select signal for multiplexer 2302).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kaul in view of Oberman and configure the apparatus of Kaul to include additional functionalities for a floating-point to fixed point conversion such as adding an instruction for floating point to fix point conversion that will generate a conversion signal indicating that a floating point to fix point conversion instruction is being executed. Further, configure the apparatus so that the conversion signal is connected to the select input of multiplexer 1610A and outputs bits [31:26] of a fixed-point number when asserted and outputs the exponent En of a floating-point number when not asserted.
The motivation to include additional functionalities for a floating-point to fixed point conversion is to have a data processing system for performing accelerated training and inferencing operations for machine learning such as the use of deep learning networks. As stated by Kaul, fixed-point format is 
Therefore, the combination of Kaul as modified in view of Oberman teaches a selection circuit that outputs a specific bit of a fixed-point number when an instruction signal for converting a floating-point number to a fixed-point number is input, and outputs an exponent of the floating-point number when the instruction signal is not input; and a first arithmetic circuit that performs a predetermined arithmetic operation on the specific bit or the exponent output from the selection circuit.

Regarding claim 2, Kaul as modified in view of Oberman teaches all the limitations of claim 1 as stated above. Further, Kaul as modified in view of Oberman teaches the apparatus further comprising:
a second arithmetic circuit that performs a predetermined arithmetic operation on a bit other than the specific bit of the fixed-point number or a significand of the floating-point number and, based on rounding information included in the bit other than the specific bit or the significand, performs rounding on the bit other than the specific bit or the significand (Kaul Fig. 16 and paragraph [0203] second arithmetic circuit – round logic 1616 and adder/incrementer denoted as +1 to the left of round logic; predetermined arithmetic operation – increment or add operation +1. Further, Kaul discussed several rounding modes throughout the specification including [paragraphs 0193 and 0225]. Further, Oberman also discloses rounding mode/operations in paragraph [0219] for a float to integer conversion instruction. The motivation to combine is the same as claim 1).

Regarding claim 3, Kaul as modified in view of Oberman teaches all the limitations of claim 2 as stated above. Further, Kaul as modified in view of Oberman teaches
wherein the second arithmetic circuit, when a carry is generated in the bit other than the specific bit or the significand by the predetermined arithmetic operation on the bit other than the specific bit or the significand, issues a carry instruction to the first arithmetic circuit, and
wherein, in response to receiving the carry instruction from the second arithmetic circuit, the first arithmetic circuit performs a carry process on the specific bit or the exponent (Kaul Fig 16 shows an output line going from the incrementer next to the round logic to incrementer 1611 indicating a carry line which when asserted causes the incrementer 1611 to perform a carry process by incrementing or adding a value of 1 to the output of the multiplexer 1610A and paragraph [0203]).

Regarding claims 4-6, they are directed to a method practiced by the apparatus of claims 1-3 respectively. All steps performed by the method of claims 4-6 would be performed by the apparatus of claims 1-3. Claims 1-3 analysis applies equally to claims 4-6.

Regarding claim 7, it is directed to an apparatus with certain limitations comprised within the apparatus of claim 2 such as the rounding circuit which corresponds to the second arithmetic circuit of claim 2 and the floating point exponent calculation circuit which corresponds to the first arithmetic circuit of claim 1. Claims 1-2 analysis applies equally to claim 7. Further, Kaul as modified in view of Oberman teaches an apparatus comprising:
an operation instruction control circuit configured to receive a processing instruction (Kaul Fig. 18A and paragraph [0215] operation instruction control circuit – instruction fetch and decode unit 1821; The instruction fetch and decode unit 1821 is a fetch and decode unit including logic to fetch and decode instructions, including machine learning specific instructions, that can define complex, customizable behavior);
an exponent processing circuit configured to determine whether the processing instruction is a floating-point to fixed-point conversion instruction (Kaul Fig. 16 and paragraph [0203] exponent processing circuit – exponent unit 1608. As shown in Kaul Fig. 16, the selection circuit and first arithmetic circuit of claim 1 is located in the exponent unit. Further, the modification in claim 1 would configure the exponent unit to determine whether the processing instruction is a floating-point to fixed-point conversion instruction using the conversion signal. The motivation to combine is the same as claim 1);
	a rounding circuit configured to transmit an exponent carry instruction (Kaul Fig. 16 rounding circuit – round logic 1616 and incrementer next to round logic); and
	a floating-point exponent calculation circuit (Kaul Fig. 16 and paragraph [0203] floating-point calculation circuit – exponent incrementer 1611),
	the exponent processing circuit further configured to:
select higher-order bits of a fixed-point number based on a selection instruction from the operation instruction control circuit when the processing instruction is the floating-point to fixed-point conversion instruction;
performing an addition process of higher-order bits of the fixed-point number at the floating-point exponent calculation circuit; and outputting an operation result,
select an exponent of a floating-point number based on the selection instruction from the operation instruction control unit when the processing instruction is not the floating-point to fixed-point conversion instruction;
performing an addition process of the exponent of the floating-point number at the floating-point exponent calculation circuit; and outputting an operation result (Kaul Fig. 16 and paragraph [0203] as shown, multiplexer 1610A of the exponent unit 1608 selects and outputs either one of the higher order bits (bits [31:26]) of a fixed point number or the exponent .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hancock (US-PGPUB 20130268794 A1) discloses a fused multiply-add (FMA) unit comprising a multiplier, adder, and round logic. Further, Hancock discloses that the FMA unit can be further configured to perform operations in addition to multiplication and addition operations like subtraction, a minimum and maximum function, and integer to floating-point and floating point to integer conversion (Hancock paragraphs [0012-0013]). This suggests that the FMA unit of Kaul which comprises among other things a multiplier, adder, and round logic can be configured to perform a floating point to integer conversion.
Corbal et al. (US-PGPUB 20210081198 A1) discloses an instruction having a round operation control field which indicates a rounding operation/mode to perform.
Hinds et al. (US-PGPUB 20040128331 A1) discloses an apparatus and a method for converting between floating-point to fixed point numbers. Further, Hinds discloses that integer number is a specific example of fixed point number. Corresponds to JP 2009093662 provided in IDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Examiner, Art Unit 2182